Dear Director Crisp,
The Attorney General is in receipt of your request for an opinion wherein you effectively ask the following question:
Would the construction of an additional warehouse, separated byrailroad tracks and at a distance of approximately 125 feet from the mainwarehouse, by a licensed wholesale distributor of alcoholic beverageviolate the provisions of 37 O.S. 521 (e) (1971)?
Title 37 O.S. 521(e) (1971) provides in part:
  "A wholesaler's license shall authorize the holder thereof to operate a single bonded warehouse with a single central office together with delivery facilities at a location in this state only at the principal place of business for which the wholesaler's license was granted." (Emphasis added).
While your question is essentially one of fact, 37 O.S. 521(e) does provide the standards by which your question can be answered. The statute limits the operation of a wholesale distributorship to "a single bonded warehouse with a single central office." Moreover, such an operation is limited to "a location . . . only at the principle place of business" of the distributorship.
The ultimate determination of whether 37 O.S. 521(e) has been or will be violated under a given set of circumstances will always be one of fact. Such a determination will have to be made by the Alcoholic Beverage Control Board in its role as a regulatory body. As a matter of law, it can be said from the plain meaning of the statute that a licensed wholesale distributor of alcoholic beverage is limited to the operation of "a single bonded warehouse."
It is, therefore, the opinion of the Attorney General that yourquestion be answered as follows: Title 37 O.S. 521(e) (1971) restrictsthe operation of a warehouse by a licensed wholesale distributor ofalcoholic beverage to "a single bonded warehouse." The ultimatedetermination as to whether a violation has or will occur under aspecific set of circumstances must be made by the Alcoholic BeverageControl Board, inasmuch as such a determination is one of fact.
JAN ERIC CARTWRIGHT, ATTORNEY GENERAL OF OKLAHOMA
DANNY K. SHADID, ASSISTANT ATTORNEY GENERAL